Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 11, and 17 recite a method for inspecting a wafer which includes using at least two cameras (CCD sensors) to monitor different portions of the edge bevel removal area of the wafer while the wafer is being transported from a transfer chamber to an annealing station by a robot (arm).  The closest prior art is considered to be Hunter et al (US 6,707,544), which teaches using a single camera to inspect the entire wafer surface while the wafer is being transported from a transfer chamber to a processing station.  The remainder of the prior art, including Wolters et al (US 7,773,212), Olgado (US 6,662,673), Shin et al (US 2004/0169869), Choi (US 2003/0030050), Jin et al (US 2008/0030731), Ho et al (US 2004/0206375), and Dineen et al (US 2015/0001087), fail to provide a teaching or suggestion to utilize two cameras to monitor different portions of the edge bevel removal area while the wafer was being transported by a robot.  Several of these references teach using two or more cameras to fully monitor a wafer surface, but these references did the monitoring while the wafer was held at a metrology station, and not while the wafer was being transferred from one station to another.  Only Hunter et al showed using a camera while the wafer was being transferred, and the single camera of Hunter et al imaged the entire surface of the wafer, such that any suggestion to add a second camera to the method of Hunter et al relies upon the blueprint of the present specification for motivation, i.e. is based on impermissible hindsight.  
Note that claim 17, which recites using “N” CCD sensors, where “N” was “a positive integer greater than one” is supported and enabled by the specification.  While the drawings show using either one or two CCD sensors, it is clear from the first sentence of paragraph [0030] of the specification, that .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794